Citation Nr: 1431113	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for colon cancer. 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to September 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously before the Board in June 2013 when it was remanded for additional development.

The Board, in an October 2013 decision, denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted a March 2014 Joint Motion for Remand (JMR), which vacated the October 2013 Board decision and remanded for additional consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 JMR the parties agreed that the Veteran had reported in his Social Security Administration records that he was treated at the VA Medical Center (VAMC) in Dallas, Texas from June 1991 to March 2011.  The parties noted that while the records contain some documents from the Dallas VAMC, it is unclear whether these documents are complete and constitute all the relevant records of the Veteran's treatment at the Dallas VAMC.  As such, on remand attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from the Dallas VAMC, beginning June 1991.  38 C.F.R. § 3.159 (2013).

The Veteran's representative reports in a statement dated in May 2014 that although the claims file contains private medical records from Dr. W.B. dated from January 2010 to June 2011, a November 2000 medical record from Dr. A.M.H. shows that progress notes were forwarded to Dr. W.B.  The Veteran's representative indicates that the Veteran received treatment from Dr. W.B. as early as 2000 and, therefore, there are additional private treatment records regarding the Veteran that have not been obtained and associated with the claims file.  On remand, after obtaining adequate authorization from the Veteran, attempts must be made to obtain complete treatment records regarding the Veteran from Dr. W.B., beginning in 2000.  38 C.F.R. § 3.159 (2013).

If and only if additional evidence associated with the claims file indicates that the Veteran's hypertension, prostate cancer, and/or colon cancer may be related to the Veteran's active service, afford the Veteran an appropriate VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from the VAMC in Dallas, Texas, beginning June 1991.

2.  After obtaining adequate authorization, make attempts to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. W.B., beginning in 2000.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, if and only if additional evidence associated with the claims file indicates that the Veteran's hypertension, prostate cancer, and/or colon cancer may be related to the Veteran's active service, afford the Veteran an appropriate VA medical examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension, prostate cancer, and/or colon cancer found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

